ORDER
PER CURIAM.
Defendant appeals the judgment upon his conviction by a court of eight counts of sodomy, § 566.060, RSMo 1994, and two counts of sexual abuse in the first degree, § 566.100, *294RSMo 1994, for which he was sentenced to concurrent terms of twenty years for seven of the eight counts of sodomy, a concurrent term of seven years for the remaining count of sodomy, and concurrent terms of five years for the remaining counts of sexual abuse in the first degree. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).